Sheldon, J.
The defendants’ argument in support of their requests for instructions rests upon the contention that it appeared at the trial that their indorsements were obtained and given for the suppression of the criminal prosecution which had been instituted against Holtz, and in consequence of the plaintiff’s abuse of that criminal process. If the facts had been found to be as they contended, their contention would have been well *111founded. But the judge had a right upon the evidence to find, and it now must be taken that he did find, that Holtz gave the notes, the defendants respectively indorsed them, and the plaintiff received them, merely in settlement of his valid claim against Holtz and without any unlawful agreement having been made or unlawful pressure brought to bear by the plaintiff. Upon that finding, there was nothing in the transaction to prevent the plaintiff from recovering, and the instructions requested were rightly refused. Jennings v. Law, 199 Mass. 124.
The evidence offered and excluded was competent to show that the defendants made their indorsements in consequence of the unlawful inducements held out to them by Holtz; but it did not tend to show that the plaintiff was in any way responsible for those inducements. It could not have altered the finding of the plaintiff’s innocence of any unlawful conduct. It was not material under what inducements the defendants acted unless the plaintiff was in some way responsible therefor. Hudson v. Miles, 185 Mass. 582, 586, 587. It follows that the defendants were not harmed by the exclusion of the evidence.
The exception taken by the defendant Shapiro as to the demand and notice was waived at the argument.

Exceptions overruled.